          Case 1:20-cv-02010-ELH Document 9 Filed 09/11/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND
                               Baltimore Division
__________________________________________
                                           )
KATHERINE GRUNDMANN GRUNDY,                )
                                           )
                  Plaintiff,               )
                                           )
      v.                                   )      No. 1:20-cv-02010-ELH
                                           )
UNIVERISTY OF MARYLAND SCHOOL              )
OF MEDICINE, et al.                        )
                                           )
                  Defendants.              )
__________________________________________)

                         STIPULATION OF PARTIAL DISMISSAL

       Plaintiff Dr. Katherine Grundmann Grundy (“Grundy”) and Defendants University of

Maryland School of Medicine, University of Maryland, Baltimore, and The Board of Regents of

the University System of Maryland (“Defendants”) (collectively, the “Parties”), by and through

their respective undersigned counsel, hereby stipulate and agree that the University of Maryland,

Baltimore is the proper defendant in the above reference case matter. Therefore, the Parties

stipulate to the dismissal of the University of Maryland School of Medicine and The Board of

Regents of the University System of Maryland, only. The University of Maryland, Baltimore is

not dismissed and remains as a party defendant.




                                                  1
          Case 1:20-cv-02010-ELH Document 9 Filed 09/11/20 Page 2 of 3



Respectfully submitted,

                                                BRIAN E. FROSH
                                                Attorney General of Maryland

By: /s/ Kellee Boulais Kruse                    By: Christopher B. Lord

Kellee Boulais Kruse                            Christopher B. Lord (Bar No. 26117)
R. Scott Oswald                                 Office of the Attorney General
THE EMPLOYMENT LAW GROUP, P.C.                  200 Saint Paul Place, 17th Floor
888 17th Street, NW, Suite 900                  Baltimore, Maryland 21202
Washington, DC 20006                            Telephone: (410) 576-6559
Telephone: (202) 261-2838                       Fax: (410) 576-6437
Fax: (202) 261-2835                             clord@oag.state.md.us
kkruse@employmentlawgroup.com
soswald@employmentlawgroup.com                  Counsel for Defendants

Counsel for Plaintiff




                                       2
Case 1:20-cv-02010-ELH Document 9 Filed 09/11/20 Page 3 of 3



                          ORDER

                                 IT IS SO ORDERED:


                                 ________________________
                                 Ellen L. Hollander
                                 United States District Judge

                                 DATED: ________________




                             3
